Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/855,761, filed on April 22, 2020, has claims 1-20 pending in this application.

Drawings
The drawing filed on April 22, 2020 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andy Lagatta
, Reg. No. 62,529 on April 28, 2022. The application has been amended as follows:


In the claims:
1.	(Original)  A method comprising:
	initializing a graph including a plurality of nodes representing selections of items in a training dataset to a multivariate normal distribution having a predetermined mean and a predetermined initial variance, the items in the training dataset comprising items in an item collection;
for each node in the graph, modeling embeddings for the node as a non-convex Gaussian mixture of embeddings of each neighboring node having a shared edge with the node, the embeddings being updated based at least in part on a transition probability and a variance; 
updating the embeddings for each node over a predetermined number of iterations, each iteration including an updated variance based on a learning rate; and
based on receipt of an identification of an item from among the item collection, identifying a plurality of predicted selections of items using the embeddings for a node corresponding to the item.

2.	(Original)  The method of claim 1, further comprising, for each node in the graph, applying negative embeddings to the node based on a randomly-selected negative edge, the negative embeddings being applied with a predetermined transition probability.

3.	(Original)  The method of claim 1, wherein the mean is predetermined to be 0, and the predetermined initial variance is set to a predetermined amount.

4.	(Original)  The method of claim 1, wherein the learning rate comprises a predetermined learning rate.

5.	(Original)  The method of claim 1, wherein iteratively updating the embeddings for each node is performed using the equation: δN = ℵ(i, σI) ∗ pRN ∗ η, wherein δN represents updates to the embeddings added to the existing embedding at node j, where there is an edge from node i to node j, pRN is the transition probability, and η is the learning rate.

6.	(Original)  The method of claim 1, wherein the item collection comprises a collection of retail items offered for sale by an online retailer.

7.	(Original)  The method of claim 1, wherein the plurality of predicted selections of items comprise items predicted to be selected by a user based on the user selecting the identified item.

8.	(Original)  The method of claim 1, wherein the learning rate adjusts, for each iteration of a plurality of iterations, the predetermined initial variance.

9.	(Original)  An online link prediction system comprising:
	a processor;
	a memory operatively connected to the processor, the memory storing instructions which, when executed by the processor, cause the system to perform:
initializing a graph including a plurality of nodes representing selections of items in a training dataset to a multivariate normal distribution having a predetermined mean and a predetermined variance, the items in the training dataset comprising items in an item collection; and
for each node in the graph, modeling embeddings for the node as a non-convex Gaussian mixture of embeddings of each neighboring node having a shared edge with the node, the embeddings being updated based at least in part on a transition probability and a variance; 
updating the embeddings for each node over a predetermined number of iterations, each iteration including an updated variance based on a learning rate; and
based on receipt of an identification of an item from among the item collection, identifying a plurality of predicted selections of items using the embeddings for a node corresponding to the item.

10.	(Original)  The online link prediction system of claim 9, wherein the online link prediction system is communicatively connected to a retail web server and a retailer item database storing the item collection.

11.	(Original)  The online link prediction system of claim 10, wherein the plurality of predicted selections of items includes a top ten ranked list of predicted items.

12.	(Original)  The online link prediction system of claim 10, wherein the instructions cause the system to transmit the plurality of predicted selections of items to a retail web server for inclusion in a retail webpage to be displayed to a user.

13.	(Original)  The online link prediction system of claim 10, wherein the identification of the item is based on a user selection of an item presented to the user via the retail web server.

14.	(Original)  The online link prediction system of claim 9, wherein the instructions cause the process to, for each node in the graph, apply negative embeddings to the node based on a randomly-selected negative edge, the negative embeddings being applied with a predetermined transition probability.

15.	(Original)  The online link prediction system of claim 14, wherein the negative embeddings are further applied to a corresponding node related to each ode according to the randomly-selected negative edge.

16.	(Original)  The online link prediction system of claim 14, wherein a plurality of negative embeddings are applied to each node based on a corresponding plurality of randomly-selected negative edges.

17.	(PROPOSED)  A system comprising:
	a retail web server; and
	an online link prediction system communicatively coupled to the retail web server, the online link prediction system including a processor and a memory operatively coupled to the processor, the memory storing instructions which, when executed, cause the online link prediction system 
initialize a graph including a plurality of nodes representing selections of items in a training dataset to a multivariate normal distribution having a predetermined mean and a predetermined variance, the items in the training dataset comprising items in an item collection; and
for each node in the graph, model embeddings for the node as a non-convex Gaussian mixture of embeddings of each neighboring node having a shared edge with the node, the embeddings being updated based at least in part on a transition probability and a variance; 
update the embeddings for each node over a predetermined number of iterations, each iteration including an updated variance based on a learning rate; and
based on receipt of an identification of an item from among the item collection, identify a plurality of predicted selections of items using the embeddings for a node corresponding to the item.

18.	(Original)  The system of claim 17, wherein the retail web server is configured to host a retail website including the item collection, the retail web server being accessible from a user device.

19.	(Original)  The system of claim 17, wherein iteratively updating the embeddings for each node is performed using the equation: δN = ℵ(i, σI) ∗ pRN ∗ η, wherein δN represents updates to the embeddings added to the existing embedding at node j, where there is an edge from node i to node j, pRN is the transition probability, and η is the learning rate.

20.	(Original)  The system of claim 19, wherein updating the embeddings for the node includes applying negative embeddings to the node based on a randomly-selected negative edge, the negative embeddings being applied with a predetermined transition probability.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Larlus-Larrondo et al. (US 11263753 B2), which describes A method and system pre-trains a convolutional neural network for image recognition based upon masked language modeling by inputting, to the convolutional neural network, an image; outputting, from the convolutional neural network, a visual embedding tensor of visual embedding vectors; tokenizing a caption to create a list of tokens, at least one token having visual correspondence to the image received by the convolutional neural network; randomly selecting one of the tokens in the list of tokens to be masked, the selected token being taken as ground truth; computing, using a language model neural network, hidden representations of the tokens; using the hidden representation of the masked token, as a query vector, to pool the visual embedding vectors in the visual embedding tensor, attentively; predicting the masked token by mapping the pooled visual embedding vectors to the tokens; determining a prediction loss associated with the masked token; and back-propagating the prediction loss to the convolutional neural network to tune parameters thereof.
The next closest prior art found for this application is Menon et al. (US 11184301 B2) which describes Systems and methods for entity recommendation can make use of rich data by allowing the items to be recommended and the recipients of the recommendation (e.g., users) to be modeled as “complex entities” composed of one or more static sub-entities and/or a dynamic component, and by utilizing information about multiple relationships between the sub-entities as reflected in bipartite graphs. Generating recommendations from such information may involve creating vector representations of the sub-entities based on the bipartite graphs (e.g., using graph-based convolutional networks), and combining these vector representations into representations of the items and users (or other recipients) to be fed into a classifier model.
The next closest prior art found for this application is Srinivasaraghavan et al. (US 20170188101 A1), which discloses A network device applies Hebbian-based learning to provide content recommendations in content-based social networks. The method includes obtaining customer activity data for a content-based social network; modeling the customer activity data as nodes and edges within the content-based social network, the nodes representing users and the edges representing connections between the users; assigning initial weights to the edges, that correspond to a connection strength, based on user-designated of relationships between the nodes; adjusting the initial weights in response to temporally correlated activity between the nodes from the customer activity data, to provide adjusted weights; identifying a content recommendation for a particular node based on an activity to access content by another node and one or more of the adjusted weights; storing a customer profile including the content recommendations associated with a node; and providing the content recommendation to a user device associated with the customer profile.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “items in an item collection; for each node in the graph, modeling embeddings for the node as a non-convex Gaussian mixture of embeddings of each neighboring node having a shared edge with the node, the embeddings being updated based at least in part on a transition probability and a variance; updating the embeddings for each node over a predetermined number of iterations, each iteration including an updated variance based on a learning rate; and based on receipt of an identification of an item from among the item collection, identifying a plurality of predicted selections of items using the embeddings for a node corresponding to the item”., as disclosed in independent claims 1, 9 and 17.
The dependent claims 2-8, 10-16 and 18-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
May 7, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167